303 S.W.3d 160 (2010)
Linda KIEMEL, Appellant,
v.
TREASURER OF the STATE of Missouri, as Custodian of the Second Injury Fund, Respondent.
No. ED 93145.
Missouri Court of Appeals, Eastern District, Division One.
February 16, 2010.
James B. Kleinschmidt, Clayton, MO, for appellant.
Chris Koster, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A BAKER, J.

ORDER
PER CURIAM.
Linda Kiemel (Appellant) appeals the decision of the Labor and Industrial Relations Commission finding the Second Injury Fund not liable for permanent total or partial disability benefits. The Commission's order is supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have received a memorandum, for their information only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).